DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 10, 15, 18, 21, 27, 30, 32, 33, 35, 51, 54, 56, 58, 63, 67, 72, 78, 80, 84, 86, 93, 96 are pending in this Office Action.

	Claims 3, 10, 15, 18, 27, 30, 35, 51, 54, 56, 58, 63, 67, 86, 93, and 96 are amended.
Claims 2, 4-9, 11-14, 16, 17, 19, 20, 22-26, 28, 29, 31, 34, 36-50, 52, 53, 55, 57, 59-62, 64-66, 68-71, 73-77, 79, 81-83, 85, 87-92, 94, 95, and 97-112 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 10, 15, 18, 21, 27, 30, 32, 33, 35, 51, 54, 56, 58, 63, 67, 72, 78, and 80 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	A rejection under 35 U.S.C. 112, second paragraph, may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112, sixth paragraph: (1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112, sixth paragraph; (2) when 35 U.S.C. 112, sixth paragraph, is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or  Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).
	Regarding claim 1, the claim contains at least one limitation that invokes 35 U.S.C. 112, sixth paragraph, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, the claim and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Examiners will apply 35 U.S.C. 112, sixth paragraph, to a claim limitation that meets the following conditions: (1) the claim limitation uses the phrase “means for” or “step for” or a non-structural term that does not have a structural modifier; (2) the phrase “'means for” or “step for” or the non-structural term recited in the claim is modified by functional language; and (3) the phrase “means for” or “step for” or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.  This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	“When the claim limitation does not use the phrase “means for” or “'step for,” examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term “means for”).  Examiners will apply 35 U.S.C. 112, sixth paragraph, to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a See Supplemental Examination, 76 FR at 7167.
	Claim 1 recites “a communications interface configured to,” and “a controller configured to.”  In the claim, the system is directed toward various modules “configure to” perform various functions.  The modules are preceded by various labeling descriptions, but words like “a communications interface,” and “a controller,” only describe the functionality descriptions of the modules and are not structural modifiers, nor defined in the specification has having a particular structure.  Additionally, the actual functional language does not provide any structure modification to the described modules.  As result, the modules are non-structural terms and invoke 35 U.S.C. 112, sixth paragraph.
	The applicant is required to: (a) amend the claims so that the claim limitations will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or (b) amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
	If the applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 15, 18, 30, 54, 56, 58, 78, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2014/0007147).
	Regarding claims 1 and 84, Anderson discloses a system for generating a virtual audience (Paragraphs 12-20 illustrate a system and for capturing an online audience’s reaction to an online performance, average those reactions across audience members and present the performers and audience with a representation of the audience reaction), the system comprising:
	a communications interface (Paragraph 40 illustrates a network interface system for sending and receiving the data between the multiple devices) configured to:
	provide a digital feed from a performance area to a remotely located audience (Paragraph 23 illustrates that the system may provide the live performance to the user devices); and

	a controller configured to provide an output at the performance area corresponding to at least a portion of the received feedback (Paragraph 23 illustrates that the feedback received from the user devices may be provided back to the performer/performance).
	Regarding claim 3, Anderson discloses wherein the remotely located audience comprises a plurality of remotely located audiences each at a geographic location, and: the communications interface is further configured to receive feedback from each of the plurality of remotely located audiences (Figure 1 and paragraph 23 illustrate that the user devices may provide feedback to the system); and
	the controller is further configured to aggregate the feedback received by the communications interface from each of the plurality of remotely located audiences, wherein the output provided by the controller at the performance area is based on the aggregated feedback (Paragraphs 19, 23, and 42 illustrate that the system may provide an average of the audience responses to be presented/displayed; paragraph 29 illustrates that the audience responses may be combined into a single media stream and synchronized with the performance and presented/display to the users and performers).
	Regarding claim 10, Anderson discloses wherein: the communications interface is configured to provide the digital feed to the remotely located audience by connecting to at least one electronic device of at least one member of the remotely located audience (Paragraph 40 illustrates a network interface system for sending and receiving the data between the multiple devices; paragraph 29 illustrates that the audience responses may be combined into a single media 
	the feedback received by the communications interface comprises a signal representing motion of the electronic device of the at least one member of the remotely located audience, wherein the signal representing motion of the electronic device represents at least one of contact between the at least one member of the remotely located audience and the electronic device, and movement of the electronic device (Paragraphs 48 and 49 illustrate detecting contact between the user and the user device, such as a touch pad/screen/surface, or motion of the user device such as the use of a pointing device).
	Regarding claim 15, Anderson discloses wherein the communications interface is configured to: provide the digital feed comprising a broadcast of an event at the performance area after a time at which the event occurred (Paragraphs 34 and 36 illustrate that the system may provide a recorded version of the performance to the audience, and thus, after the time at which the performance ocurred);
	receive the feedback after the time at which the event occurred; and receive additional feedback after the time at which the event occurred, wherein the controller is further configured to aggregate the feedback with the additional feedback (Paragraphs 34 and 36 illustrate that the audience may provide responses to the recorded performance in the same manner as if the performance were live).
	Regarding claim 18, Anderson discloses wherein: the controller is further configured to: determine an audience output to be provided to a subset of the remotely located audience, with at least one member of the remotely located audience included in the subset, wherein the audience output determined by the controller includes aggregated feedback that is generated by the 
	Regarding claim 30, Anderson discloses wherein the feedback received by the communications interface is from a plurality of members of the remotely located audience and the controller is configured to aggregate the feedback received from the plurality of members of the remotely located audience to provide the output at the performance area (Paragraphs 19, 23, and 42 illustrate that the system may provide an average of the audience responses to be presented/displayed; paragraph 29 illustrates that the audience responses may be combined into a single media stream and synchronized with the performance and presented/display to the users and performers), and wherein the controller is configured to utilize frequency a particular feedback type occurs in the aggregated feedback to provide the output at the performance area (Paragraph 26 illustrates that the system may simplify/abstract the audience feedback may into a generally positive, generally laughing, generally negative, or some other type of abstracted or generalized feedback to be presented to the other audience members or to the performers).
	Regarding claim 54, Anderson discloses the system further comprising: at least one display proximally located to the performance area, the at least one display configured to depict a 
	Regarding claim 56, Anderson discloses wherein the at least one display is configured to: depict a plurality of digital avatars, wherein a number of the plurality of digital avatars is proportional to the number of members in the remotely located audience; and highlight one or more of the depicted plurality of avatars based on received feedback associated with the one or more highlighted avatars (Paragraph 18 illustrates presenting individual audience member avatars to the performer and to other audience members, wherein the avatars may provide a representation of an audience member’s response to be presented).
	Regarding claim 58, Anderson discloses wherein the at least one display is configured to, one of: depict the at least one digital avatar at a position selected by a member of the remotely located audience, depict the at least one digital avatar with a sign, customize the depicted at least one digital avatar based on input from the remotely located audience, or animate the at least one digital avatar to render the feedback received from the remotely located audience (Paragraph 18 illustrates presenting individual audience member avatars to the performer and to other audience members, wherein the avatars may provide a representation of an audience member’s response to be presented).
	Regarding claim 78, Anderson discloses wherein the digital feed from the performance area includes biometric data regarding at least one person at the performance area (Paragraph 51 illustrates that the user feedback may be provided through other sensors such as galvanic skin .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0007147) in view of Joao (US 2014/0250196).
	Regarding claim 21, Anderson fails to disclose wherein the audience output determined by the controller informs at least one member of the remotely located audience of impropriety of the received feedback.
	Joao discloses wherein the audience output determined by the controller informs at least one member of the remotely located audience of impropriety of the received feedback (Paragraphs 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Joao to Anderson to disclose wherein the audience output determined by the controller informs at least one member of the remotely located audience of impropriety of the received feedback because it would have been common to flag offensive or inappropriate content and notify the user that offensive/inappropriate content has been flagged.
Claims 27, 33, 51, 63, 80, 86, 93, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0007147) in view of Yerli (US 2013/0097635).
	Regarding claim 27, Anderson fails to disclose wherein the controller is further configured to: provide the output at the performance area based on an event in the performance areas wherein, in providing the output at the performance area based on the event in the performance area, the controller delays providing the output based on a component of the event in the performance area, wherein a simulation of the event is used to provide the output at the performance area as a result of the component of the event in the performance area.
	Yerli discloses wherein the controller is further configured to: provide the output at the performance area based on an event in the performance areas wherein, in providing the output at the performance area based on the event in the performance area, the controller delays providing the output based on a component of the event in the performance area, wherein a simulation of the event is used to provide the output at the performance area as a result of the component of the event in the performance area (Paragraphs 6 and 49 illustrate that the feedback received from the audience related with the live event may be given a short delay and provided to the related live event).

	Regarding claim 33, Anderson fails to disclose wherein the output provided by the controller at the performance area comprises at least one physical change to the performance area.
	Yerli discloses wherein the output provided by the controller at the performance area comprises at least one physical change to the performance area (Paragraphs 61-77 illustrate different methods the audience members may interact with the event such as causing changes in the displays at the event, interacting with different aspects of certain events, providing feedback that influences the progression of a trial, etc.).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Yerli to Anderson to disclose wherein the output provided by the controller at the performance area comprises at least one physical change to the performance area because it would been common to enable feedback to interact with certain aspects of an event in order to engage the audience.
	Regarding claim 51, Anderson fails to disclose wherein: the communications interface is further configured to receive local feedback from an audience located local to the performance 
	Yerli discloses wherein: the communications interface is further configured to receive local feedback from an audience located local to the performance area (Paragraphs 7, 17, 52, and 61 illustrate receiving feedback from a group of local spectators); and the controller is configured to provide the output at the performance area at a time determined based on when the communications interface receives the local feedback, wherein the output at the performance area provided by the controller is based on at least one of a number of remotely located audience members, past feedback, an event type, an event gravity, a current score of an event, a completion percentage of an event, the local feedback, or a likelihood of an event (Paragraphs 61 and 62 illustrate that the system may present the local audience feedback at the performance/event).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Yerli to Anderson to disclose wherein: the communications interface is further configured to receive local feedback from an audience located local to the performance area; and the controller is configured to provide the output at the performance area at a time determined based on when the communications interface receives the local feedback, wherein the output at the performance area provided by the controller is based on at least one of a number of remotely located audience members, past feedback, an event type, an event gravity, a current score of an event, a completion percentage of an event, the local feedback, or a likelihood of an event 
	Regarding claim 63, Anderson discloses the system further comprising: one or more sensors configured to detect one or more events at the performance area (Paragraph 44 illustrates obtaining the live performance through locally connected cameras and microphones).
	Anderson fails to disclose wherein the at least one display is configured to animate the at least one digital avatar based on the one or more events detected at the performance area by the one or more sensors.
	Yerli discloses wherein the at least one display is configured to animate the at least one digital avatar based on the one or more events detected at the performance area by the one or more sensors (Paragraphs 61 and 62 illustrate animating icons/avatars representing the user in response the audience responses to different events that occur at the performance such as a in response to cheering/booing a goal).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Yerli to Anderson to disclose wherein the at least one display is configured to animate the at least one digital avatar based on the one or more events detected at the performance area by the one or more sensors because it would have been common to provide some type of animation of a user’s avatar at least in part to an event in order to provide a representation of a the user’s reaction to the event.
	Regarding claim 80, Anderson fails to disclose wherein: the controller is further configured to create a digital rendering of a physical object from the performance area; and the communications interface is further configured to provide the created digital rendering to the remotely located audience.

	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Yerli to Anderson to disclose wherein: the controller is further configured to create a digital rendering of a physical object from the performance area; and the communications interface is further configured to provide the created digital rendering to the remotely located audience because it would have been common to provide a virtual reality digital rendering of the performance especially for presenting user avatars.
	Regarding claim 86, Anderson discloses a computer implemented method of facilitating remote audience participation (Paragraphs 12-20 illustrate a system and for capturing an online audience’s reaction to an online performance, average those reactions across audience members and present the performers and audience with a representation of the audience reaction), the method comprising:
	receiving a digital feed from a performance area at a device associated with a user (Paragraph 23 illustrates that the system may provide the live performance to the user devices);
	sending feedback to the performance area (Paragraph 23 illustrates that the user devices may provide feedback to the system);

	receiving feedback from the performance area regarding a digital avatar depicted in the performance area (Paragraph 18 illustrates presenting individual audience member avatars to the performer and to other audience members, wherein the avatars may provide a representation of an audience member’s response to be presented).
	Anderson fails to disclose displaying data related to the performance area in a plurality of panels of a graphical user interface on the device associated with the user.
	Yerli discloses displaying data related to the performance area in a plurality of panels of a graphical user interface on the device associated with the user (Paragraph 74 illustrates displaying the performance on a plurality of displays, screens, or views).
	It would have been obvious before the effective filing date of the claimed invention to modify Anderson to include displaying data related to the performance area in a plurality of panels of a graphical user interface on the device associated with the user as disclosed in Yerli because it would have been common to provide multiple windows/screens for display to the user in order for the user to watch multiple aspects of an event/performance.
	Regarding claim 93, Anderson as modified by Yerli discloses wherein, a first panel depicts one of (i) the received output from the performance area, (ii) event scores or (iii) a plurality of digital avatars corresponding to the plurality of remotely located audience members (Yerli: Paragraph 74 illustrates displaying the performance on a plurality of displays, screens, or views),
	a second panel depicts the digital feed (Yerli: Paragraph 74 illustrates displaying the performance on a plurality of displays, screens, or views), and
Yerli: Paragraphs 61 and 62 illustrate animating icons/avatars representing the user in response the audience responses to different events that occur at the performance such as a in response to cheering/booing a goal) (Anderson: Paragraph 18 illustrates presenting individual audience member avatars to the performer and to other audience members, wherein the avatars may provide a representation of an audience member’s response to be presented).
	Regarding claim 96, Anderson as modified by Yerli discloses the method further comprising: receiving a notification that the user is being featured; sending a user expression in response to the notification; and depicting, in the first panel, the avatar associated with the user performing the sent user expression amongst the plurality of digital avatars corresponding to the plurality of remotely located audience members (Anderson: Paragraph 18 illustrates presenting individual audience member avatars to the performer and to other audience members, wherein the avatars may provide a representation of an audience member’s response to be presented).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0007147) in view of Stremler (US 2007/0021973).
	Regarding claim 32, Anderson fails to disclose wherein the communications interface is further configured to ban a member of the remotely located audience based on an internet protocol address associated with the banned audience member.
	Stremler discloses wherein the communications interface is further configured to ban a member of the remotely located audience based on an internet protocol address associated with the banned audience member (Paragraph 79 illustrates a ban feature where users may be banned based on the user’s IP address).
.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0007147) in view of Davey (US 2014/0358520).
	Regarding claim 35, Anderson discloses wherein the feedback received by the communications interface comprises voice feedback (Paragraphs 14 and 22 illustrate that the audience responses may comprise audio feedback such as receiving voice feedback from the audience).
	Anderson fails to disclose wherein the controller is further configured to remove language from the received voice feedback, wherein the removed language comprises offensive language.
	Davey discloses wherein the controller is further configured to remove language from the received voice feedback, wherein the removed language comprises offensive language (Paragraph 2 illustrates removing inappropriate language from the audio).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Davey to Anderson to disclose wherein the controller is further configured to remove language from the received voice feedback, wherein the removed language comprises offensive language because it would have been common to remove inappropriate/offensive content from received content, especially when children are present.
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0007147) in view of Hines et al. (US 2013/0002794).
Regarding claim 72, Anderson fails to disclose wherein the at least one display is configured to provide a three-dimensional (3D) rendering of the representation.
	Hines discloses wherein the at least one display is configured to provide a three-dimensional (3D) rendering of the representation (Paragraphs 32 illustrate presenting the media content and images of the users may be presented as 3D content).
	It would have been obvious before the effective filing date of the claimed invention to modify Anderson to include wherein the at least one display is configured to provide a three-dimensional (3D) rendering of the representation as disclosed in Hines because it would have been a design choice for how to display the user representations.
Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 67, the features disclosed in the claim overcome the prior art of record.  For instance, references such as Grant (US 2018/0268589), Ziman (US 2016/0300387), and Jones (US 2011/0004481) teach animating an avatar’s movement based on the locations of different focal points within the scene.  However, the prior art of record does not teach the claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425